Title: Daniel Lescallier to Thomas Jefferson, 2 May 1809
From: Lescallier, Daniel
To: Jefferson, Thomas


          Sir  Au havre 2 May 1809
          Your favour of feby 25th has been lately forwarded to me by Genl Armstrong. I return my thanks for your kind remembrance of me, sincerely wishing matters may settle to mutual satisfaction, and the true interest of both nations to preserve peace, and a profitable intercourse.
          I ardently wish for opportunities of being agreable to you, or any of your countrymen.
          I beg you will please to accept of a small notice on the geology of the Island Guadeloupe, here inclosed, and remain with great respect, 
          Sir Your most obedt hble Servt Lescallier
        